Case 1:20-cv-02334-JMS-MJD Document 19 Filed 09/21/21 Page 1 of 10 PageID #: 911




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 ROBERT M., 1                                           )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )       No. 1:20-cv-02334-JMS-MJD
                                                        )
 KILOLO KIJAKAZI, Acting Commissioner of the            )
 Social Security Administration, 2                      )
                                                        )
                                Defendant.              )


                 ENTRY REVIEWING THE COMMISSIONER'S DECISION

        Plaintiff Robert M. filed for disability insurance benefits ("DIB") and supplemental

 security income ("SSI") from the Social Security Administration ("SSA") on May 3, 2018 and

 May 10, 2018, alleging an onset date of April 3, 2018. [Filing No. 13-2 at 39; Filing No. 13-5 at

 4.] His applications were initially denied on July 23, 2018, [Filing No. 13-3 at 62], and upon

 reconsideration on December 18, 2018, [Filing No. 13-3 at 98]. Administrative Law Judge

 Latanya White Richards ("the ALJ") conducted a hearing on September 6, 2019, [Filing No. 13-4

 at 66], before issuing a decision on September 30, 2019, in which she concluded that Robert M.

 was not entitled to receive benefits, [Filing No. 13-2 at 34]. The Appeals Council denied review




 1
   To protect the privacy interests of claimants for Social Security benefits, consistent with the
 recommendation of the Court Administration and Case Management Committee of the
 Administrative Office of the United States courts, the Southern District of Indiana has opted to use
 only the first name and last initial of non-governmental parties in its Social Security judicial review
 opinions.
 2
  According to Federal Rule of Civil Procedure 25(d), after the removal of Andrew M. Saul from
 his office as Commissioner of the SSA on July 9, 2021, Kilolo Kijakazi automatically became the
 Defendant in this case when she was named as the Acting Commissioner of the SSA.
                                                   1
Case 1:20-cv-02334-JMS-MJD Document 19 Filed 09/21/21 Page 2 of 10 PageID #: 912




 on September 30, 2019. [Filing No. 13-4 at 95.] Robert M. timely filed this civil action asking

 the Court to review the denial of benefits according to 42 U.S.C. § 405(g). [Filing No. 1.]

                                                  I.
                                      STANDARD OF REVIEW

        "The Social Security Administration (SSA) provides benefits to individuals who cannot

 obtain work because of a physical or mental disability." Biestek v. Berryhill, 139 S. Ct. 1148, 1151

 (2019). Disability is the inability "to engage in any substantial gainful activity by reason of any

 medically determinable physical or mental impairment which can be expected to result in death,

 or which has lasted or can be expected to last for a continuous period of not less than twelve

 months."    Stephens v. Berryhill, 888 F.3d 323, 327 (7th Cir. 2018) (citing 42 U.S.C. §

 423(d)(1)(A)).

        When an applicant appeals an adverse benefits decision, this Court's role is limited to

 ensuring that the ALJ applied the correct legal standards, and that substantial evidence exists for

 the ALJ's decision. Stephens, 888 F.3d at 327. "[S]ubstantial evidence" is such relevant "evidence

 that 'a reasonable mind might accept as adequate to support a conclusion.'" Zoch v. Saul, 981 F.3d

 597, 601 (7th Cir. 2020) (quoting Biestek, 139 S. Ct. at 1154). "Although this Court reviews the

 record as a whole, it cannot substitute its own judgment for that of the SSA by reevaluating the

 facts or reweighing the evidence to decide whether a claimant is in fact disabled." Stephens, 888

 F.3d at 327. Reviewing courts also "do not decide questions of credibility, deferring instead to the

 ALJ's conclusions unless 'patently wrong.'" Zoch, 981 F.3d at 601 (quoting Summers v. Berryhill,

 864 F.3d 523, 528 (7th Cir. 2017)). The Court does "determine whether the ALJ built an 'accurate

 and logical bridge' between the evidence and the conclusion." Peeters v. Saul, 975 F.3d 639, 641

 (7th Cir. 2020) (quoting Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014)).




                                                  2
Case 1:20-cv-02334-JMS-MJD Document 19 Filed 09/21/21 Page 3 of 10 PageID #: 913




        The SSA applies a five-step evaluation to determine whether the claimant is disabled.

 Stephens, 888 F.3d at 327 (citing 20 C.F.R. § 404.1520(a)(4); 20 C.F.R. § 416.920(a)(4)). The

 ALJ must evaluate the following, in sequence:

            whether the claimant is currently [un]employed; (2) whether the claimant has a
            severe impairment; (3) whether the claimant's impairment meets or equals one
            of the impairments listed by the [Commissioner]; (4) whether the claimant can
            perform [his] past work; and (5) whether the claimant is capable of performing
            work in the national economy.

 Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000), as amended (Dec. 13, 2000) (citations

 omitted). 3 "If a claimant satisfies steps one, two, and three, [he] will automatically be found

 disabled. If a claimant satisfies steps one and two, but not three, then [he] must satisfy step four.

 Once step four is satisfied, the burden shifts to the SSA to establish that the claimant is capable of

 performing work in the national economy." Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995).

        After Step Three, but before Step Four, the ALJ must determine a claimant's residual

 functional capacity ("RFC") by evaluating "all limitations that arise from medically determinable

 impairments, even those that are not severe." Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009).

 In doing so, the ALJ "may not dismiss a line of evidence contrary to the ruling." Id. The ALJ uses

 the RFC at Step Four to determine whether the claimant can perform her own past relevant work

 and if not, at Step Five to determine whether the claimant can perform other work. See 20 C.F.R.

 § 404.1520(a)(4)(iv), (v).




 3
   The Code of Federal Regulations contains separate, parallel sections concerning DIB and SSI,
 which are identical in most respects. Cases may reference the section pertaining to DIB, such as
 in Clifford, which cites 20 C.F.R. § 404.1520. 227 F.3d at 868. Generally, a verbatim section
 exists establishing the same legal point with both types of benefits. See, e.g., 20 C.F.R. § 416.920.
 The Court will usually not reference the parallel section but will take care to detail any substantive
 differences applicable to the case.
                                                   3
Case 1:20-cv-02334-JMS-MJD Document 19 Filed 09/21/21 Page 4 of 10 PageID #: 914




         If the ALJ committed no legal error and substantial evidence exists to support the ALJ's

 decision, the Court must affirm the denial of benefits. Stephens, 888 F.3d at 327. When an ALJ's

 decision does not apply the correct legal standard, a remand for further proceedings is usually the

 appropriate remedy. Karr v. Saul, 989 F.3d 508, 513 (7th Cir. 2021). Typically, a remand is also

 appropriate when the decision is not supported by substantial evidence. Briscoe ex rel. Taylor v.

 Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). "An award of benefits is appropriate only where all

 factual issues have been resolved and the 'record can yield but one supportable conclusion.'" Id.

 (quoting Campbell v. Shalala, 988 F.2d 741, 744 (7th Cir. 1993)).

                                                  II.
                                            BACKGROUND

         Robert M. was 51 years old on the alleged onset date. 4 [See Filing No. 13-2 at 44.] He

 holds a high school diploma, [Filing No. 13-2 at 56], and previously worked as a stock worker/store

 laborer, cable installer, and delivery driver, [Filing No. 13-2 at 44]. 5 The ALJ followed the five-

 step sequential evaluation set forth by the SSA in 20 C.F.R. § 404.1520(a)(4) and concluded that

 Robert M. was not disabled. [Filing No. 13-2 at 45.] Specifically, the ALJ found as follows:

     •   At Step One, Robert M. had not engaged in substantial gainful activity 6 since April
         3, 2018, the alleged onset date. [Filing No. 13-2 at 38.]

     •   At Step Two, Robert M. has "the following severe impairments: coronary artery
         disease, a history of a heart attack, infrarenal abdominal aortic aneurysm status post
         endovascular repair, a lumbar spine disorder, chronic obstructive pulmonary
         disease, depression, and a panic disorder." [Filing No. 13-2 at 38, 39.]

 4
  The ALJ determined that Robert M. met the insured status requirements of the Social Security
 Act through December 31, 2022. [Filing No. 13-2 at 38.]
 5
  The relevant evidence of record is amply set forth in the parties' briefs and need not be repeated
 here. Specific facts relevant to the Court's disposition of this case are discussed below.
 6
   Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
 significant physical or mental activities) and gainful (i.e., work that is usually done for pay or
 profit, whether or not a profit is realized). 20 C.F.R. § 404.1572(a).
                                                   4
Case 1:20-cv-02334-JMS-MJD Document 19 Filed 09/21/21 Page 5 of 10 PageID #: 915




    •   At Step Three, he did not have an impairment or combination of impairments that
        met or medically equaled the severity of one of the listed impairments. [Filing No.
        13-2 at 39.]

    •   After Step Three but before Step Four, Robert M. had the RFC to perform "light
        work as defined in 20 CFR 404.1567(a) and 416.967(a) except [he] can
        occasionally stoop, kneel, crawl, crouch, and climb ramps and stairs. He is
        precluded from climbing ladders, ropes, or scaffolds. He must avoid exposure to
        unprotected heights and hazardous machinery. He can never work in poorly
        ventilated areas and can tolerate no more than occasional exposure to extreme heat,
        cold, humidity and atmospheric conditions, as defined in the Selected
        Characteristics of Occupations. He can have occasional interaction with co-
        workers, supervisors, and the general public." [Filing No. 13-2 at 40.]
    •   At Step Four, Robert M. is unable to perform any past relevant work, including past
        relevant work as a stock worker/store laborer, cable installer, and delivery driver.
        [Filing No. 13-2 at 44.]
    •   At Step Five, relying on the testimony of the vocational expert ("VE") and
        considering Robert M.'s age, education, work experience, and RFC, there were jobs
        that existed in significant numbers in the national economy that he could have
        performed in representative occupations such as a sorter, inspector/sorter, and
        assembler. [Filing No. 13-2 at 45.]

                                                 III.
                                             DISCUSSION

        Robert M. argues that the ALJ: (1) did not build a logical bridge to the conclusion that

 Robert M. could sustain light work and thus was capable of standing and walking for six hours in

 an eight-hour workday; (2) incorrectly determined that Robert M.'s subjective complaints were not

 consistent with the record; and (3) failed to address psychological limitations, including his ability

 to interact with others and persist at tasks, despite evidence supporting those limitations. [Filing

 No. 15.] Because the Court has determined that the first issue requires remand, it will begin with

 discussing that issue.

        A. The ALJ's Evaluation of Robert M.'s Capacity to Sustain Light Work

        Robert M. argues that the "ALJ did not make any attempt to reconcile the significant

 cardiac history and ongoing chest pain, palpitations, and shortness of breath with the conclusion


                                                   5
Case 1:20-cv-02334-JMS-MJD Document 19 Filed 09/21/21 Page 6 of 10 PageID #: 916




 that Robert M. could stand and walk for six hours in an eight-hour workday." [Filing No. 16 at

 13.]

        In response, the Commissioner argues that Robert M. "ignores the ALJ’s point that, despite

 his complaints . . . his physical examination findings were normal." [Filing No. 16 at 10.] In

 support, the Commissioner notes that "[Robert M.'s] treating cardiology specialists consistently

 documented normal examination findings and described Plaintiff’s symptoms as intermittent and

 mild." [Filing No. 16 at 10.] Accordingly, the Commissioner argues, "[a] claimant cannot prove

 disability simply by pointing to a series of demands for treatment that turn out to be unremarkable."

 [Filing No. 16 at 10.]

        Robert M. replies that "the ALJ did not build a logical bridge to the conclusion that [Robert

 M.] could stand and walk for six hours in an eight-hour workday." [Filing No. 18 at 4.] "The ALJ

 did not explain how [Robert M.] could perform at this level with his ongoing chest pain,

 palpitations, and shortness of breath." [Filing No. 18 at 4.]

        The Court's role is to determine whether the ALJ applied the right standards and reached a

 decision supported by substantial evidence. Jeske v. Saul, 955 F.3d 583, 596 (7th Cir. 2020).

 Substantial evidence is relevant evidence that a reasonable mind could accept as adequate to

 support a conclusion. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008). The Court reviews the

 entire administrative record but does not reconsider facts, re-weigh the evidence, resolve conflicts

 in evidence, decide questions of credibility, or substitute its judgment for that of the ALJ. Estok

 v. Apfel, 152 F.3d 636, 638 (7th Cir. 1998).

        An ALJ must "build an accurate and logical bridge from the evidence to [the] conclusion

 so that, as a reviewing court, we may assess the validity of the agency's final decision and afford

 [a claimant] meaningful review.'" Giles v. Astrue, 483 F.3d 483, 487 (7th Cir. 2007) (internal



                                                  6
Case 1:20-cv-02334-JMS-MJD Document 19 Filed 09/21/21 Page 7 of 10 PageID #: 917




 quotations omitted); see also O'Connor-Spinner, 627 F.3d at 618 (“An ALJ need not specifically

 address every piece of evidence, but must provide a ‘logical bridge’ between the evidence and

 [her] conclusions.”); Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001) (“[T]he ALJ's analysis

 must provide some glimpse into the reasoning behind [the] decision to deny benefits.”). Where

 the ALJ's decision lacks evidentiary support or fails to mention highly pertinent evidence, the case

 must be remanded. Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir.2002); Myles v. Astrue, 582

 F.3d 672, 678 (7th Cir.2009) (per curiam).

        The RFC assessment must "first identify the individual's functional limitations or

 restrictions and assess his or her work-related abilities on a function-by-function basis." SSR 96-

 8p. This includes a requirement for the ALJ to address the claimant’s exertional and non-exertional

 capacities. Id. It is only after the ALJ has made this assessment that an RFC may be expressed in

 terms of the exertional levels of work -- sedentary, light, medium, heavy, and very heavy. Id.

 Exertional capacity describes the claimant's remaining abilities "to perform each of seven strength

 demands: sitting, standing, walking, lifting, carrying, pushing, and pulling." Jeske, 955 F.3d at

 595–96. Each function must be considered separately. SSR 96-8p. Otherwise, the ALJ could

 “overlook . . . some of an individual’s limitations or restrictions." SSR 96-8p.

        However, the Seventh Circuit Court of Appeals has recognized that "a decision lacking a

 seven-part function-by-function written account of the claimant’s exertional capacity does not

 necessarily require remand." Jeske, 955 F.3d at 596. Provided that the ALJ’s discussion shows

 that the ALJ considered all strength-demand functional limitations in arriving at a conclusion

 supported by substantial evidence, the court need not remand for clearer explanation. Id.

        The RFC assessment “must incorporate all of the claimant’s limitations supported by the

 medical record.” Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015). The RFC is based upon



                                                  7
Case 1:20-cv-02334-JMS-MJD Document 19 Filed 09/21/21 Page 8 of 10 PageID #: 918




 medical evidence as well as other evidence, such as testimony by the claimant or his friends and

 family. Craft, 539 F.3d at 676; see also 20 C.F.R. § 404.1545(a)(1) (“We will assess your residual

 functional capacity based on all relevant evidence in your case record.”); SSR 96-8P at *7 (“The

 RFC assessment must include a discussion of why reported symptom-related functional limitations

 and restrictions can or cannot reasonably be accepted as consistent with the medical and other

 evidence.”).

        In the present case, the ALJ determined that Robert M. had the RFC to perform light work

 as defined in 20 CFR 404.1567(b) and 416.967(b). [Filing No. 13-2 at 40.] Among other things,

 light work "requires a good deal of walking or standing." 20 C.F.R. § 404.1567(b); 20 C.F.R. §

 416.967(b). The full range of light work requires "standing or walking, off and on, for a total of

 approximately 6 hours of an 8-hour workday." SSR 83-10. "To be considered capable of

 performing a full or wide range of light work, you must have the ability to do substantially all of

 these activities." 20 C.F.R. § 404.1567(b); 20 C.F.R. § 416.967(b). Despite reaching this

 conclusion, the ALJ made no determination regarding Robert M.'s capacity to stand or walk for a

 sustained period of time. [Filing No. 13-2.] This was error.

        The ALJ summarily concluded that Robert M.'s "back pain, need to change positions,

 dizziness, and shortness of breath" were inconsistent with the record and "not preclusive of light

 work." [Filing No. 13-2 at 42.] When evaluating an individual's symptoms, it is not sufficient for

 an ALJ to make a single, conclusory statement that the individual's symptoms are (or are not)

 supported by the record. SSR 13-3P. Here, the ALJ did not clearly articulate her analysis.

 Furthermore, she made no determination one way or the other regarding Robert M.'s functional

 capacity, including for sustained standing and walking as required in order to be able to perform

 light work. [Filing No. 13-2 at 42.]



                                                 8
Case 1:20-cv-02334-JMS-MJD Document 19 Filed 09/21/21 Page 9 of 10 PageID #: 919




        Additionally, the ALJ found that Robert M.'s capacity to complete daily living activities

 such as "carrying groceries, riding a bike, doing outside activities, and working in his garage" was

 indicative that "his impairments" do not preclude him from performing light work. [Filing No.

 13-2 at 43.] However, the ALJ did not provide an explanation of how these activities translate

 into an ability to maintain substantial gainful activity. See Spiva v. Astrue, 628 F.3d 346, 352 (7th

 Cir. 2010); Gentle v. Barnhart, 430 F.3d 865, 867–68 (7th Cir. 2005). Moreover, it is not implicit

 how Robert M.'s ability care for his personal hygiene or to go to the grocery store every “once in

 a while” informs the level of his exertional capacity. Gentle, 430 F.3d at 867 ("The administrative

 law judge's casual equating of household work to work in the labor market cannot stand.")

        The ALJ's lack of explanation regarding her conclusion is compounded by contrary non-

 medical evidence in the record. Denton v. Astrue, 596 F.3d 419, 426 (7th Cir. 2010) ("An ALJ

 has the obligation to consider all relevant medical evidence and cannot simply cherry-pick facts

 that support a finding of non-disability while ignoring evidence that points to a disability

 finding."). While the ALJ points to Robert M.'s function reports in the RFC, she ignores testimony

 from Robert M.'s wife – including, for example, that Robert M. could walk for "maybe 100 feet"

 before he would need to rest until his breathing returned to normal. [Filing No. 13-6 at 22]. The

 ALJ may not dismiss evidence contrary to the ALJ's determination without reasonably explaining

 why. Villano, 556 F.3d at 563.

        The Court finds that the ALJ must make a specific assessment about Robert M.'s exertional

 capacity in determining an appropriate RFC. A generalized finding that Robert M. is "limited, but

 not to the degree alleged" is insufficient to build a logical bridge from the evidence to the

 conclusions reached in the RFC. In light of this error, the Court must remand this case for further

 consideration. Steele, 290 F.3d at 940.



                                                  9
Case 1:20-cv-02334-JMS-MJD Document 19 Filed 09/21/21 Page 10 of 10 PageID #: 920




         B. Additional Issues

         Robert M. raises two additional issues: (1) that the ALJ incorrectly determined that Robert

  M.'s subjective complaints were not consistent with the record, and (2) that the ALJ failed to

  address psychological limitations, including his ability to interact with others and persist at tasks,

  despite evidence supporting such limitations. [Filing No. 15.] The Court need not resolve these

  issues because it finds that the issue discussed above is dispositive. Nevertheless, on remand, the

  ALJ should take care to fulfill her obligation to build a logical bridge from the evidence to the

  conclusion. See, e.g., Blakes ex rel. Wolfe v. Barnhart, 331 F.3d 565, 570 (7th Cir. 2003).

                                                   IV.
                                             CONCLUSION

         For the reasons detailed herein, the Court REVERSES the ALJ's decision denying Robert

  M.'s benefits and REMANDS this matter for further proceedings pursuant to 42 U.S.C. § 405(g)

  as detailed above. Final Judgment shall enter accordingly.




           Date: 9/21/2021




    Distribution via ECF only to all counsel of record


                                                   10
